Citation Nr: 1541016	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a muscle condition of the legs. 

2. Entitlement to service connection for a muscle condition of the legs. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to service connection for a muscle condition of the legs is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 1973 rating decision, the RO denied a service connection claim for a muscle condition.  The Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.
 
2. Evidence received since the January 1973 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a muscle condition of the legs.




CONCLUSIONS OF LAW

1. The January 1973 rating decision, which denied the Veteran's claim of entitlement to service connection for a muscle condition, is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. § 3.160(d) (2015).
 
2. New and material evidence has been received to reopen the claim of entitlement to service connection for a muscle condition of the legs.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Furthermore, in determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a January 1973 rating decision, the RO denied the Veteran's service connection claim for a muscle condition, finding that there was no evidence of a current disability.  Evidence considered at that time of the rating decision consisted of service treatment records and a December 1972 VA examination.

Since the January 1973 rating decision, the Veteran has submitted VA treatment records.  The claims file also contains VA examination reports from June 2009, February 2012, and September 2014.  The Veteran presented testimony at an August 2015 hearing, where he stated that he has had pain and cramping in his legs since undergoing bilateral fasciotomies in service.  The treatment records and VA examination reports establish a current muscle condition.  Particularly, the February 2012 VA examination report reflects a diagnosis of anterior tibial compartment syndrome.  
The Board finds this evidence "new" in that it had not been previously submitted. Moreover, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  The June 1993 denial was based on the finding that there was no evidence of a current disability.  The newly submitted evidence, especially the February 2012 VA examination report, indicates that the Veteran has a current muscle condition.  Therefore, the Veteran's claim will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a muscle condition has been received, to this extent, the appeal is granted.


REMAND

In light of the reopening above, the Veteran's service connection claim for a muscle condition must be reviewed de novo.  However, further development is needed prior to adjudicating the Veteran's claim on the merits.

The Veteran claims that he has had leg pain and cramping since undergoing bilateral fasciotomies in service.  He underwent a VA examination in February 2012, where the examiner found that the Veteran current muscle condition was less likely than not incurred in or caused by service.  In providing this opinion, the examiner attributed the Veteran leg pain and discomfort to his diabetic neuropathy.  However, at the August 2015 hearing, the Veteran indicated that he has had leg pain since his in-service surgery, including prior to his diabetes diagnosis in 2003.  The February 2012 VA opinion does not consider these allegations of in-service pain and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, an addendum opinion should be obtained. 

Furthermore, at the August 2015 hearing, the Veteran testified that he is receiving ongoing treatment for his muscle condition at a VA facility.  He also indicated that he received treatment for his condition in the 1970's and 1980's.  These records have not been associated with the claims file and there is no indication that an attempt has been made to obtain these records.  Accordingly, these outstanding treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his muscle condition since service.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the above, return the Veteran's claims file to the examiner who conducted the Veteran's February 2012 VA examination for an addendum opinion or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The claims file and all pertinent medical records must be made available to the examiner for review. 

Based on review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed muscle condition, had its onset in service or is etiologically related to service, specifically addressing the in-service surgery, and the Veteran's lay assertions regarding leg pain since service and prior to his diabetes diagnosis. 

A rationale for all requested opinions shall be provided.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide a reason as to why an opinion cannot be given.

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


